Citation Nr: 0727272	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a nervous disorder.

2.  Entitlement to service connection for a nervous disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968 and from January 1991 to August 1991.  He also 
served in the Army Reserve from January 1976 to September 
1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied reopening of a claim for 
service connection for a nervous disorder.

In October 2004, the Board remanded the case to the RO for 
additional notice and development.  The case has been 
returned to the Board for further appellate consideration.  

The issue of service connection for a nervous disorder is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  A March 1998 rating decision denied service connection 
for a nervous condition; notice of this decision was issued 
on March 12, 1998.  Although the appellant entered a notice 
of disagreement with this decision within one year of notice 
of the decision, he did not submit a substantive appeal 
within one year of the decision or within 60 days from notice 
of the Statement of Case, which was mailed to the appellant 
on March 26, 1999.

2.  The evidence associated with the claims file subsequent 
to the March 1998 rating decision is new and relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  A March 1998 rating decision that denied service 
connection for a nervous condition disability became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

2.  New and material evidence sufficient to reopen the claim 
for service connection for a nervous condition disability has 
been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The duty to notify 
provisions of the statute and implementing regulations apply 
to claims to reopen based on new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's notice and duty to assist letters dated in September 
2002, November 2004 and July 2006 satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
the letters informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence he should provide, and 
informed the appellant that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim.  Because the claim for a nervous condition 
disability has been reopened and is addressed on the merits, 
any deficiency regarding notice of the basis for a prior 
final denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
appellant's claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VA medical opinion, treatment and examinations, non-VA 
treatment records, private medical evidence and medical 
opinion, and personal and lay statements are of record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issue 
on appeal, and that VA has satisfied the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran's records appear to have been 
destroyed in the fire at the National Personnel Records 
Center in St. Louis, Missouri in July 1973 according to VA's 
letter of November 2004 to the appellant.  Under such 
circumstances, the U.S. Court of Veterans Appeals (Court) has 
held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In carrying out its heightened duty in developing the 
appellant's claim, VA made a July of 1996 request (such 
request is referenced in VA's Formal Findings on the 
Unavailability of the Service Medical Records dated January 
21, 1997) to the National Personnel Records Command for the 
appellant's service records and also requested the appellant 
to submit any service records in his possession.  In 
September 1996, VA requested the appellant's service records 
from Headquarters Armed Forces Records Center-Army Reserve 
Personnel in Puerto Rico.  In October 1996 the U.S. Army 
Reserve referred VA's request to the Army Personnel Center.  
In December of 1996 VA sent a letter to the appellant 
requesting any service records in his possession.  Also in 
December of 1996 VA's military records specialist requested 
assistance from VA's liaison (see VA's findings of January 
21, 1997).  In January of 1997, VA's liaison office responded 
to the RO that it had no service medical records for the 
appellant.  Also in January 1997, VA sent another letter to 
the appellant requesting any service medical records he had 
in his possession.  In September 2002, VA sent a letter to 
the Puerto Rico National Guard requesting service records.  

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received the 
veteran's VA and private medical records.  Further, in 
compliance with the Board's October 2004 remand, in November 
2004, VA requested service medical records from the U.S. Army 
Reserve Personnel Center and sent a letter to the appellant 
indicating there was a strong possibility that his service 
medical records were destroyed by fire and requested that the 
appellant furnish any service medical records in his 
possession and complete an NA Form 13055 to reconstruct 
medical data.  In April 2005, the Records Management Center 
in St. Louis provided VA with the appellant's Reserve service 
medical records for the period of 1976-1993, including his 
active duty in the Persian Gulf from January 1991 to August 
1991.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim, 
which VA has not sought.  In February 2007, VA readjudicated 
the appeal and issued a supplemental statement of the case 
(SSOC) denying service connection on the basis of no in-
service incurrence of a nervous disorder.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's October 2004 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the notice provided to the appellant 
regarding the type of evidence for increased ratings or an 
effective date was provided in July 2006.  Since the 
veteran's service connection for nervous disorder is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds there can be no possibility of 
any prejudice to the claim under the holding in Dingess, 
supra.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including submission of statements, and arguments presented 
by the representative organization.  For these reasons, the 
Board finds that it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

New and Material Evidence 

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's March 2002 
claim to reopen service connection for a nervous condition 
disability was received after August 29, 2001, "new and 
material evidence" means evidence not previously submitted to 
agency decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, in a March 1998 rating decision, the RO denied 
the veteran's claim for service connection for a nervous 
condition on the basis that it did not occur in nor was 
caused by service, facts not established at the time of the 
March 1998 rating decision.  Notice of this decision was 
issued on March 12, 1998.  Although the veteran did submit a 
timely notice of disagreement, he did not file a substantive 
appeal within a year of the decision or within 60 days of the 
statement of case issued on March 26, 1999, and the March 
1998 denial of service connection for a nervous condition 
became "final" under 38 U.S.C.A. § 7105(c), and 38 C.F.R. 
§ 20.1103.

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the March 1998 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed March 1998 rating 
decision is new and relates to the question of an in-service 
event or experience that caused the appellant's nervous 
condition.  New evidence includes the appellant's service 
medical records for the timeframe of January 1991 to 
September 1991, service personnel records from 1976 to 1996, 
and VA and private medical treatment and opinions from May 
2000 to March 2007.  The Board finds that this additional 
evidence raises a reasonable possibility of substantiating 
the claim.  Consequently, VA has received new and material 
evidence to reopen the veteran's claim for service connection 
for nervous disability, and the claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 





ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for a nervous 
disorder has been received and the claim is reopened.  To 
this extent, the appeal is granted.


REMAND

Having reopened the veteran's claim, the Board must address 
the merits of the claim for service connection for a nervous 
disorder.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Thus, with respect to the appellant's Reserve service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT), or injury incurred 
or aggravated while performing inactive duty for training 
(IADT).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. 
§§ 3.6, 3.303, 3.304.

The Board notes that a supplemental statement of the case 
regarding the issue of service connection for a nervous 
disorder was issued in February 2007.  The RO neither 
provided the veteran with the regulations pertaining to 
service connection in the February 2007 supplemental 
statement of the case nor in the June 2003 statement of the 
case.  As such, a supplemental statement of the case must be 
issued containing the laws and regulations pertaining to 
service to ensure due process. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:


The veteran and his representative should 
be provided with a supplemental statement 
of the case, which fully sets forth the 
controlling law and regulations pertinent 
to service connection for a nervous 
disorder, including 38 U.S.C.A. § 101, 
1110, 1131 (West 2002); 38 C.F.R. § 3.6, 
3.303 (2006) and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


